DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the USAC decoder" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 discloses “the decoding method of claim 7”.  Claim 7 has been cancelled. A claim may not depend upon a cancelled claim and is therefore indefinite. 
Claim 4 is rejected under 35 USC 112(b) as dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiko et al (US 20120002818 A1) in view of Kim et al (US 20120209600 A1) and in further view of Groeschel et al (US 20160196831 A1).

fig.5 L,R; Par.[0113] “stereo channels L,R”), the method comprising: 
generating, by a MPS (MPEG Surround) encoder, audio signals of N/2 channels (fig.5 “DMX”) by downmixing audio signals of N channels (Par.[0113] Ps encoder #31 generates downmix signal DMX, wherein the Ps encoder #31 may be a MPEG Surround encoder, see Par.[0007-0008]); and 
converting, by a sampling rate converter, a sampling rate with respect to an audio signal (Par.[0113] a sample rate may be reduced to half (“not shown”), this is a conversion of the sample rate of the audio signal), 
performing encoding, by an encoder, with respect to a core band of the audio signals of the N/2 channels (Par.[0113] core encoder #34 encodes the downmixed audio signals), 
wherein the audio signals of the N/2 channels are the audio signals of the N channels downmixed based on N-N/2-N configuration, when N exceeds predetermined M, (Par.[0007] R-OTT and OTT modules perform a two to one and a one to two coding scheme. The present claim language does not define the term M as a specific number, therefor the two channel N=2 method of Heiko exceeds M=0 or 1).
Heiko does not disclose expressly wherein the encoder is a Unified Speech and Audio Codec (USAC).
Kim discloses that Unified Speech and Audio Codec (USAC) encoders and decoders are well-known in the art for performing modified discrete cosine transform (MDCT) based coding (Par.[0001-0002]).  

Heiko does not disclose expressly wherein the sampling rate converter converts the sampling rate of the audio signal according to a bit rate to be applied to the USAC decoder.
Groeschel discloses a multi-channel audio encoding and decoding system (see Abstract) capable of using USAC coding algorithms (Par.[0180]); wherein a sequence counter is added to the frame, and a detecting of change in frame rate or bit rate of the coding system may be determined based on a detection of a difference of sequence counters between frames, thereby a sample rate converter may convert a sampling rate based upon the detection of the determined or assigned frame/bit rate of the coding system (Par.[0183][0197-0205]). 
It would have been obvious before the effective filing date of the present invention to use the sample rate conversion according to a detected frame/bit rate method of Groeschel in the coding system of Heiko and Kim.  The motivation for doing so would have been to provide a coding system that is computationally efficient when processing audio signals of different sampling formats by adapting a sampling rate of the coding system.

Par.[0007] “R-OTT modules”).

With respect to claim 5, Heiko discloses a decoding method for a multi-channel audio signal, the method comprising: 
performing, by a decoder, decoding with respect to a core band of audio signals of N/2 channels (Par.[0141] fig.14 core decoder #90 decodes the DMX signal generated by the encoder systems shown in figure 6); and 
generating, by a MPS (MPEG Surround) decoder, audio signals of N channels by upmixing the audio signals of the N/2 channels (fig. 14 #94; Ps decoder #94 may be a MPEG Surround decoder, see Par.[0007-0008]); Par.[0141]),
wherein generating the audio signals of the N channels comprises generating the audio signals of the N channels by upmixing the audio signals of the N channels based on N-N/2-N configuration, when N exceeds specific M (Par.[0007] R-OTT and OTT modules perform a 2-1-2 coding scheme, which is a N-N/2-N configuration where N=2. The present claim language does not define the term M as a specific number, therefor the two channel N=2 method of Heiko exceeds M=0 or 1).
Heiko does not disclose expressly wherein the decoder is a Unified Speech and Audio Codec (USAC).
Par.[0001-0002]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use Unified Speech and Audio Codec (USAC) encoding and decoding of Kim to perform the MDCT based coding of Heiko. The motivation for doing so would have been to use an encoding/decoding technique that conforms to the MPEG format of audio coding.
Heiko discloses wherein a sampling rate of the encoding system comprises a sample rate conversion (see Par.[0113]), however does not disclose expressly wherein the method of decoding comprises converting, by a sampling rate converter, a sampling rate with respect to an audio signal, wherein the sampling rate converter converts the sampling rate of the audio signal according to a bit rate to be applied to the USAC decoder.
Groeschel discloses a multi-channel audio encoding and decoding system (see Abstract) capable of using USAC coding algorithms (Par.[0180]); wherein a sequence counter is added to the frame, and a detecting of change in frame rate or bit rate of the coding system may be determined based on a detection of a difference of sequence counters between frames, thereby a sample rate converter may convert a sampling rate based upon the detection of the determined or assigned frame/bit rate of the coding system (Par.[0183][0197-0205]). 
It would have been obvious before the effective filing date of the present invention to use the sample rate conversion according to a detected frame/bit rate 

With respect to claim 8, Heiko discloses the decoding method of claim 7, wherein the generating of the audio signals of the N channels comprises generating of the audio signals of the N channels by upmixing the audio signals of the N/2 channels using N/2 One-To-Two (OTT) coding modules (Par.[0007]).

With respect to claim 9, Heiko discloses a decoding apparatus for a multi-channel audio signal, the apparatus comprising: 
a decoder configured to perform decoding with respect to a core band of audio signals of N/2 channels (Par.[0141] fig.14 core decoder #90 decodes the DMX signal generated by the encoder systems shown in figure 6); and 
a MPS (MPEG Surround) decoder configured to generate audio signals of N channels by upmixing the audio signals of the N/2 channels (fig. 14 #94; Ps decoder #94 may be a MPEG Surround decoder, see Par.[0007-0008]); Par.[0141]),
wherein the MPS decoder is configured to generate the audio signals of the N channels by upmixing the audio signals of the N channels based on N-N/2-N configuration, when N exceeds a specific number (Par.[0007] R-OTT and OTT modules perform a two to one and a one to two coding scheme. The present claim language does not define the term M as a specific number, therefor the two channel N=2 method of Heiko exceeds M=0 or 1).
Heiko does not disclose expressly wherein the decoder is a Unified Speech and Audio Codec (USAC).
Kim discloses that Unified Speech and Audio Codec (USAC) encoders and decoders are well-known in the art for performing modified discrete cosine transform (MDCT) based coding (Par.[0001-0002]).
It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the invention to use Unified Speech and Audio Codec (USAC) encoding and decoding of Kim to perform the MDCT based coding of Heiko. The motivation for doing so would have been to use an encoding/decoding technique that conforms to the MPEG format of audio coding.
Heiko discloses wherein a sampling rate of the encoding system comprises a sample rate conversion (see Par.[0113]), however does not disclose expressly wherein the method of decoding comprises converting, by a sampling rate converter, a sampling rate with respect to an audio signal, wherein the sampling rate converter converts the sampling rate of the audio signal according to a bit rate to be applied to the USAC decoder.
Groeschel discloses a multi-channel audio encoding and decoding system (see Abstract) capable of using USAC coding algorithms (Par.[0180]); wherein a sequence counter is added to the frame, and a detecting of change in frame rate or bit rate of the coding system may be determined based on a detection of a difference of sequence counters between frames, thereby a sample rate converter may convert a sampling rate Par.[0183][0197-0205]). 
It would have been obvious before the effective filing date of the present invention to use the sample rate conversion according to a detected frame/bit rate method of Groeschel in the coding system of Heiko and Kim.  The motivation for doing so would have been to provide a coding system that is computationally efficient when processing audio signals of different sampling formats by adapting a sampling rate of the coding system.

With respect to claim 12, Heiko discloses the decoding apparatus of claim 9, wherein the MPS decoder is configured to generate the audio signals of the N channels by upmixing the audio signals of the N/2 channels using N/2 one-to-two (OTT) coding modules (Par.[0007]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wakeland et al (US 9286904 B2) discloses adjusting a data rate of a digital audio stream based on dynamically determined audio playback system capabilities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/           Primary Examiner, Art Unit 2654